DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0169918 to Hasegawa et al. (“Hasegawa”).
 	Regarding claim 1, Hasegawa teaches a camera module comprising: 
a housing which comprises a front surface part, a rear surface part that is opposite to the front surface part, and a side surface part connecting the front surface part and the rear surface part (Figures 5A-5B show an example of the housing of camera module 1, with a front surface 10, rear surface on the opposite side towards reference number 41, and a side surface 30 connected the front and rear surface parts), 
a lens exposed from the front surface part (lens frame 102, see lens exposed through front surface part 10 in Figure 5B or Figure 4A), 
an assembly which includes an image sensor, and is located between the front surface part and the rear surface part (reference number 13 image sensor), 
reference number 50 is an external interface connector and comprises an external connection terminal, reference number 51, see paragraph [0059], see also paragraph [0061] showing an external connection terminal, reference number 502), 
a flexible board which extends from the assembly to the terminal (reference number 23, flexible printed wiring board; see Figure 1 showing the board 23 extending from the assembly 20, to the terminal 50).
an electronic component mounted on the flexible board (reference number 23, see Figure 4B).
 	Regarding claim 6, Hasegawa teaches the camera module according to claim 1, wherein: the flexible board comprises a rear surface facing part which faces an inner surface of the rear surface part (see reference number 23 in Figure 4B), the electronic component is mounted on the rear surface facing part (reference number 24 facing the rear, as seen in Figure 4B).  
4.	Regarding claim 13, Hasegawa teaches a camera module comprising: 
a housing which comprises a front surface part, a rear surface part that is opposite to the front surface part, and a side surface part connecting the front surface part and the rear surface part (see Figure 5A showing the front 10, rear 50 and side 30), 
reference number 102 lens on front 10), 
an assembly which includes an image sensor, and is located between the front surface part and the rear surface part (reference number 13 image sensor in assembly 20, see Figure 4A, between front and rear parts), 
a terminal which is located at the rear surface part, and is used for connection with an outside part (reference number 50 is an external interface connector and comprises an external connection terminal, reference number 51, see paragraph [0059], see also paragraph [0061] showing an external connection terminal, reference number 502), 
a flexible connection member which extends from the assembly to the terminal (reference number 23 extends from the assembly 20 to the terminal 50) and an electronic component which is electrically connected to the assembly and the terminal (reference number 24 electronic component mounted to 23), and is located in the housing separated from the assembly toward the rear surface part (see Figure 1 showing the component 24 in the rear towards 50).
 	Regarding claim 14, Hasegawa teaches the camera module according to claim 1, wherein the electronic component configures at least one of a power supply part supplying power to the image sensor and a processing part processing a signal from the image sensor (paragraph [0079] teaches that the mounted IC component 24 is for signal processing). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa.
 	Regarding claim 7, Hasegawa teaches the camera module according to claim 1, but is silent on the flexible board comprises a side surface facing part which faces an inner surface of the side surface part, the electronic component is mounted on the side surface facing part. Hasegawa teaches an example of mounting a component 24 in an ideal position onto a flexible board 23.  It would be obvious for one of ordinary skill in the art to mount an electronic component anywhere on a flexible board that is an optimal position with respect to other components, and to change the position of the flexible board facing either the side or rear direction depending on the position of mounted electronic components to other components they are connected to.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hasegawa to mount an electronic component onto the side surface facing part of the flexible board 23 as it is able to reach positions in the internal device due to its plasticity and is electronic connection is readily available on the board, thus allowing electronic components to be placed in ideal positions.  

Allowable Subject Matter
7.	Claims 2-5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697